Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 	Pending claims 1-20 are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
manually operated electrostatic spray nozzle--. Claims 9-12 are indefinite due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 2018/0369438) in view of Divisi (US 2018/0353632).

a mobile support frame structure (700, 710) comprising casters (717); 
an electric power source component (power supply; par. 73); a chemical reservoir (746, 747, 749); an air compressor (7414) operably coupled to the electric power source component (power supply; par. 73); a controller (721; par. 93) operably coupled to the electric power source component (par. 73) and configured to execute programmable instructions (par. 40); and an automated electrostatic spray nozzle (par. 68 mentions automatic electrostatic spray gun) operably coupled to each of the electric power source component, chemical reservoir and air compressor; 
wherein actuation of the automated electrostatic spray nozzle by the controller causes atomization of a fluid flow from the chemical reservoir, electrostatic charging of the atomized fluid flow, and discharging of the electrostatically charged atomized fluid flow from the automated electrostatic spray nozzle (par. 68 describes electrostatic charging and discharging atomized fluid; par. 93 and 95 describe the commands via the controller/computer).
Grossman does not teach a rotary union coupled between the spray nozzle and each of the electric power source component, chemical reservoir and air compressor, wherein the rotary union is operable for directionally rotating an orientation of the automated electrostatic spray nozzle from one position to a next along a circular path and in a continuous, circular pattern relative to a central location of the space.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grossman to incorporate the teachings of Divisi to provide a rotary union coupled between the spray nozzle and each of the electric power source component, chemical reservoir and air compressor, wherein the rotary union is operable for directionally rotating an orientation of the automated electrostatic spray nozzle from one position to a next along a circular path and in a continuous, circular pattern relative to a central location of the space. Doing so would provide for more effective sprays to reach the entire surface area of walls and ceiling, as taught by Divisi in paragraph 101. 

Re claim 2, Grossman, as modified, teaches the mobile support frame structure (Grossman’s fig. 7) comprises a closed cabinet defining an interior compartment (interior of 700/710).



Re claim 4, Grossman, as modified, teaches one or more cooling fans operably coupled to the electric power source component and configured to cool the interior compartment (par. 73: “Cooling fans may be mounted in holes through a panel of the cabinet, and the fans can cool the power supply unit components along with other devices closed up in the cabinet”).

Re claim 6, Grossman does not explicitly teach combining both an  automatic electrostatic spray nozzle with a manual electrostatic spray nozzle into one embodiment. 
However, in paragraphs 62, 63 and 68, Grossman discloses that the system can utilize any one of manual or automatic electrostatic spray nozzle. Grossman teaches a manually operated electrostatic spray nozzle (par. 68-69, 62-63, 73-74) operably coupled to each of the electric power source component, chemical reservoir and air compressor, wherein actuation of the manually operated electrostatic spray nozzle by a user of the induction electrostatic spraying system causes atomization of a fluid flow from the chemical reservoir, electrostatic charging of the atomized fluid flow, and discharging of the electrostatically charged atomized fluid flow from the electrostatic spray nozzle.


Re claim 7, Grossman, as modified, teaches a first valve (7402 shown in fig. 7; par. 94) for diverting a chemical fluid flow from the chemical reservoir and a second valve (7412 in fig. 7; par. 95) for diverting a compressed air supply from the compressor.

Re claim 18, Grossman, as modified, teaches the chemical reservoir (Grossman, 746, 747, 749) is operably connected to the air compressor (7414).

Re claim 19, Grossman, as modified, teaches the chemical reservoir (Grossman, 746, 747, 749) is pre-pressurized (par. 64).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman in view of Divisi, further in view of Seitz (US 2012/0127623).
Re claim 5, Grossman, as modified, teaches the system of claim 1, but does not explicitly teach the electric power source component is configured to electrically couple to an alternating current power source and convert alternating current to direct current.
Seitz teaches a sprayer, in the same field of endeavor, having the power source component 120, 122, 124 configured to electrically couple to an alternating current power source and convert alternating current to direct current (see par. 31-32). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grossman to incorporate the teachings of Seitz to provide the electric power source component is configured to electrically couple to an alternating current power source and convert alternating current to direct current. Doing so would improve portability and versatility of the system by utilizing portable power sources such as battery.

Claims 8-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman in view of Divisi, further in view of Sickles (US 4343433).
Re claim 8, Grossman, as modified, fails to teach details of the manually operated electrostatic spray nozzle comprising an electrostatic charge component operably coupled to an electrode that energizes the electrostatic charge component, wherein the electrostatic charge component defines a mixing chamber within the automated electrostatic spray nozzle.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grossman to incorporate the teachings of Cooper to substitute the generic manual spray nozzle in Grossman with the manually operated electrostatic spray nozzle comprising an electrostatic charge component operably coupled to an electrode that energizes the electrostatic charge component, wherein the electrostatic charge component defines a mixing chamber within the automated electrostatic spray nozzle taught by Sickles. The substitution of one known element (one generic manual spray nozzle) as taught by Grossman with another (a manual spray nozzle with electrode and electrostatic charge component) as taught by Sickles would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the electrostatic spray nozzle would have yielded predictable results, namely, providing an manual operated electrostatic spray nozzle for manual spraying when necessary. 

Re claim 9, Grossman, as modified above, teaches the electrostatic charge component is in a form of a frustum (see 9 shown in fig. 2 of Sickles).

Re claim 10, Grossman, as modified above, teaches the manually operated electrostatic spray nozzle comprises a removable cap component (20) and the electrostatic charge component (9) is integrated within the cap component (see fig. 2 of Sickles; col. 6, ln 42-44).

Re claim 11, Grossman, as modified above, teaches the manually operated electrostatic spray nozzle comprises a removable cap component (21) and the electrostatic charge component (9) is separable from the cap component (21, separable via threading coupling).

Re claim 13, Grossman, as modified, fails to teach details of the automated electrostatic spray nozzle comprises an electrostatic charge component operably coupled to an electrode that energizes the electrostatic charge component, wherein the electrostatic charge component defines a mixing chamber within the automated electrostatic spray nozzle.
However, Sickles teaches a known electrostatic spray nozzle (10; figs. 1-2) comprising an electrostatic charge component 9 operably coupled to an electrode 48 that energizes the electrostatic charge component 9, wherein the electrostatic charge component 9 defines a mixing chamber (32) within the electrostatic spray nozzle (10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grossman to incorporate the teachings of Cooper to substitute the generic spray nozzle in Grossman 

Re claim 14, Grossman, as modified above, teaches the electrostatic charge component is in a form of a frustum (see 9 shown in fig. 2 of Sickles).

Re claim 15, Grossman, as modified above, teaches the automated operated electrostatic spray nozzle comprises a removable cap component (20) and the electrostatic charge component (9) is integrated within the cap component (see fig. 2 of Sickles; col. 6, ln 42-44).

Re claim 16, Grossman, as modified above, teaches the automated operated electrostatic spray nozzle comprises a removable cap component (21) and the electrostatic charge component (9) is separable from the cap component (21, separable via threading coupling).

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman in view of Divisi and Sickles, further in view of Haller (US 5344082).
Re claim 12, Grossman, as modified above, teaches the manually operated electrostatic spray nozzle comprises a body (16) and a removable cap component (21), but fails to teach the body comprises a pair of locking tabs and the removable cap component comprises a pair of locking windows such that the removable cap component is operable to mechanically engage with the body when the locking windows receive the locking tabs.
However, Haller teaches a coupling configuration to mechanically engage the body 11 and cap/tube 31 that comprise a pair of locking tabs 52 and a pair of locking windows 53 (see figs. 1-3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grossman and Sickles to incorporate the teachings of Haller to provide the body comprises a pair of locking tabs and the removable cap component comprises a pair of locking windows such that the removable cap component is operable to mechanically engage with the body when the locking windows receive the locking tabs. The substitution of one known element (threading connection) as taught by Sickles with another (engaging pair locking tabs and locking windows) as taught by Haller would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of coupling configuration would have yielded predictable results, namely, coupling two nozzle components together. 

Re claim 17, Grossman, as modified above, teaches the automated electrostatic spray nozzle comprises a body (16) and a removable cap component (21), but fails to teach the body comprises a pair of locking tabs and the removable cap component comprises a pair of locking windows such that the removable cap component is operable to mechanically engage with the body when the locking windows receive the locking tabs.
However, Haller teaches a coupling configuration to mechanically engage the body 11 and cap/tube 31 that comprise a pair of locking tabs 52 and a pair of locking windows 53 (see figs. 1-3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grossman and Sickles to incorporate the teachings of Haller to provide the body comprises a pair of locking tabs and the removable cap component comprises a pair of locking windows such that the removable cap component is operable to mechanically engage with the body when the locking windows receive the locking tabs. The substitution of one known element (threading connection) as taught by Sickles with another (engaging pair locking tabs and locking windows) as taught by Haller would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of coupling configuration would have yielded predictable results, namely, coupling two nozzle components together. 


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman in view of Divisi, further in view of Yamamoto (US 5240745).
Re claim 20, Grossman, as modified, fails to teach the automated electrostatic spray nozzle comprises a linear piston operable to raise and lower the automated electrostatic spray nozzle.
Yamamoto teaches a spray system with a linear piston operable to raise and lower the automated spray nozzle (fig. 7, 168; col. 18, ln 56-61). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grossman and Divisi to incorporate the teachings of Yamamoto to provide a linear piston operable to raise and lower the automated electrostatic spray nozzle. Doing so would allow for height adjustment of the spray nozzle (col. 18, ln 56-61) and improve spray coverage.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752